                    IN THE DISTRICT COURT OF THE UNITED STATES
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

JEFFREY SCOTT CLEGG, #276457,               )
                                            )
               Plaintiff,                   )
                                            )
       v.                                   ) CIVIL ACTION NO. 2:16-CV-66-WHA
                                            )
CASSANDRA CARLTON,                          )
                                            )
            Defendant.                      )

                                       ORDER

       This case is before the court on the Recommendation of the Magistrate Judge entered on

October 23, 2018 (Doc. #42). There being no objection to the Recommendation, and after an

independent review of the file, it is hereby ORDERED as follows:

       1.      The Recommendation is ADOPTED.


       2.      The defendant’s motion for summary judgment is GRANTED.

       3.      Judgment is GRANTED in favor of the defendant.

       4.      This case is DISMISSED with prejudice.

       5.      Costs are taxed against the plaintiff.

       A separate Final Judgment will be entered in accordance with this order.


       DONE this 13th day of November, 2018.


                                /s/ W. Harold Albritton
                                SENIOR UNITED STATES DISTRICT JUDGE
